(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                            MISSOURI v. FRYE

CERTIORARI TO THE COURT OF APPEALS OF MISSOURI, WEST-
                    ERN DISTRICT

    No. 10–444.      Argued October 31, 2011—Decided March 21, 2012
Respondent Frye was charged with driving with a revoked license. Be-
  cause he had been convicted of the same offense three times before,
  he was charged, under Missouri law, with a felony carrying a maxi-
  mum 4-year prison term. The prosecutor sent Frye’s counsel a letter,
  offering two possible plea bargains, including an offer to reduce the
  charge to a misdemeanor and to recommend, with a guilty plea, a 90-
  day sentence. Counsel did not convey the offers to Frye, and they ex-
  pired. Less than a week before Frye’s preliminary hearing, he was
  again arrested for driving with a revoked license. He subsequently
  pleaded guilty with no underlying plea agreement and was sentenced
  to three years in prison. Seeking postconviction relief in state court,
  he alleged his counsel’s failure to inform him of the earlier plea offers
  denied him the effective assistance of counsel, and he testified that
  he would have pleaded guilty to the misdemeanor had he known of
  the offer. The court denied his motion, but the Missouri appellate
  court reversed, holding that Frye met both of the requirements for
  showing a Sixth Amendment violation under Strickland v. Washing-
  ton, 466 U. S. 668. Specifically, the court found that defense counsel
  had been ineffective in not communicating the plea offers to Frye and
  concluded that Frye had shown that counsel’s deficient performance
  caused him prejudice because he pleaded guilty to a felony instead of
  a misdemeanor.
Held:
    1. The Sixth Amendment right to effective assistance of counsel ex-
 tends to the consideration of plea offers that lapse or are rejected.
 That right applies to “all ‘critical’ stages of the criminal proceedings.”
 Montejo v. Louisiana, 556 U. S. 778, 786. Hill v. Lockhart, 474 U. S.
 52, established that Strickland’s two-part test governs ineffective-
2                            MISSOURI v. FRYE

                                   Syllabus

    assistance claims in the plea bargain context. There, the defendant
    had alleged that his counsel had given him inadequate advice about
    his plea, but he failed to show that he would have proceeded to trial
    had he received the proper advice. 474 U. S., at 60. In Padilla v.
    Kentucky, 559 U. S. ___, where a plea offer was set aside because
    counsel had misinformed the defendant of its immigration conse-
    quences, this Court made clear that “the negotiation of a plea bargain
    is a critical” stage for ineffective-assistance purposes, id., at ___, and
    rejected the argument made by the State in this case that a knowing
    and voluntary plea supersedes defense counsel’s errors. The State
    attempts to distinguish Hill and Padilla from the instant case. It
    notes that Hill and Padilla concerned whether there was ineffective
    assistance leading to acceptance of a plea offer, a process involving a
    formal court appearance with the defendant and all counsel present,
    while no formal court proceedings are involved when a plea offer has
    lapsed or been rejected; and it insists that there is no right to receive
    a plea offer in any event. Thus, the State contends, it is unfair to
    subject it to the consequences of defense counsel’s inadequacies when
    the opportunities for a full and fair trial, or for a later guilty plea al-
    beit on less favorable terms, are preserved. While these contentions
    are neither illogical nor without some persuasive force, they do not
    suffice to overcome the simple reality that 97 percent of federal con-
    victions and 94 percent of state convictions are the result of guilty
    pleas. Plea bargains have become so central to today’s criminal jus-
    tice system that defense counsel must meet responsibilities in the
    plea bargain process to render the adequate assistance of counsel
    that the Sixth Amendment requires at critical stages of the criminal
    process. Pp. 3–8.
       2. As a general rule, defense counsel has the duty to communicate
    formal prosecution offers to accept a plea on terms and conditions
    that may be favorable to the accused. Any exceptions to this rule
    need not be addressed here, for the offer was a formal one with a
    fixed expiration date. Standards for prompt communication and con-
    sultation recommended by the American Bar Association and adopt-
    ed by numerous state and federal courts, though not determinative,
    serve as important guides. The prosecution and trial courts may
    adopt measures to help ensure against late, frivolous, or fabricated
    claims. First, a formal offer’s terms and processing can be document-
    ed. Second, States may require that all offers be in writing. Third,
    formal offers can be made part of the record at any subsequent plea
    proceeding or before trial to ensure that a defendant has been fully
    advised before the later proceedings commence. Here, as the result of
    counsel’s deficient performance, the offers lapsed. Under Strickland,
    the question then becomes what, if any, prejudice resulted from the
                    Cite as: 566 U. S. ____ (2012)                      3

                               Syllabus

breach of duty. Pp. 8–11.
   3. To show prejudice where a plea offer has lapsed or been rejected
because of counsel’s deficient performance, defendants must demon-
strate a reasonable probability both that they would have accepted
the more favorable plea offer had they been afforded effective assis-
tance of counsel and that the plea would have been entered without
the prosecution’s canceling it or the trial court’s refusing to accept it,
if they had the authority to exercise that discretion under state law.
This application of Strickland to uncommunicated, lapsed pleas does
not alter Hill’s standard, which requires a defendant complaining
that ineffective assistance led him to accept a plea offer instead of go-
ing to trial to show “a reasonable probability that, but for counsel’s
errors, he would not have pleaded guilty and would have insisted on
going to trial.” 474 U. S., at 59. Hill correctly applies in the context
in which it arose, but it does not provide the sole means for demon-
strating prejudice arising from counsel’s deficient performance dur-
ing plea negotiations. Because Frye argues that with effective assis-
tance he would have accepted an earlier plea offer as opposed to
entering an open plea, Strickland’s inquiry into whether “the result
of the proceeding would have been different,” 466 U. S., at 694, re-
quires looking not at whether the defendant would have proceeded to
trial but at whether he would have accepted the earlier plea offer.
He must also show that, if the prosecution had the discretion to can-
cel the plea agreement or the trial court had the discretion to refuse
to accept it, there is a reasonable probability neither the prosecution
nor the trial court would have prevented the offer from being accept-
ed or implemented. This further showing is particularly important
because a defendant has no right to be offered a plea, see Weatherford
v. Bursey, 429 U. S. 545, 561, nor a federal right that the judge accept
it, Santobello v. New York, 404 U. S. 257, 262. Missouri, among other
States, appears to give the prosecution some discretion to cancel a
plea agreement; and the Federal Rules of Criminal Procedure, some
state rules, including Missouri’s, and this Court’s precedents give tri-
al courts some leeway to accept or reject plea agreements. Pp. 11–13.
   4. Applying these standards here, the Missouri court correctly con-
cluded that counsel’s failure to inform Frye of the written plea offer
before it expired fell below an objective reasonableness standard, but
it failed to require Frye to show that the plea offer would have been
adhered to by the prosecution and accepted by the trial court. These
matters should be addressed by the Missouri appellate court in the
first instance. Given that Frye’s new offense for driving without a li-
cense occurred a week before his preliminary hearing, there is reason
to doubt that the prosecution would have adhered to the agreement
or that the trial court would have accepted it unless they were re-
4                          MISSOURI v. FRYE

                                 Syllabus

    quired by state law to do so. Pp. 13–15.
311 S. W. 3d 350, vacated and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which GINSBURG,
BREYER, SOTOMAYOR, and KAGAN, JJ., joined. SCALIA, J., filed a dissent-
ing opinion, in which ROBERTS, C. J., and THOMAS and ALITO, JJ.,
joined.
                        Cite as: 566 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–444
                                   _________________


      MISSOURI, PETITIONER v. GALIN E. FRYE
   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

              MISSOURI, WESTERN DISTRICT

                                [March 21, 2012]

  JUSTICE KENNEDY delivered the opinion of the Court.
  The Sixth Amendment, applicable to the States by the
terms of the Fourteenth Amendment, provides that the ac-
cused shall have the assistance of counsel in all criminal
prosecutions. The right to counsel is the right to effective
assistance of counsel. See Strickland v. Washington, 466
U. S. 668, 686 (1984). This case arises in the context of
claimed ineffective assistance that led to the lapse of a
prosecution offer of a plea bargain, a proposal that offered
terms more lenient than the terms of the guilty plea en-
tered later. The initial question is whether the consti-
tutional right to counsel extends to the negotiation and
consideration of plea offers that lapse or are rejected. If
there is a right to effective assistance with respect to those
offers, a further question is what a defendant must dem-
onstrate in order to show that prejudice resulted from
counsel’s deficient performance. Other questions relating
to ineffective assistance with respect to plea offers, includ-
ing the question of proper remedies, are considered in a
second case decided today. See Lafler v. Cooper, post, at
3–16.
2                    MISSOURI v. FRYE

                     Opinion of the Court

                               I
  In August 2007, respondent Galin Frye was charged
with driving with a revoked license. Frye had been con-
victed for that offense on three other occasions, so the
State of Missouri charged him with a class D felony, which
carries a maximum term of imprisonment of four years.
See Mo. Rev. Stat. §§302.321.2, 558.011.1(4) (2011).
  On November 15, the prosecutor sent a letter to Frye’s
counsel offering a choice of two plea bargains. App. 50.
The prosecutor first offered to recommend a 3-year sen-
tence if there was a guilty plea to the felony charge, with-
out a recommendation regarding probation but with a
recommendation that Frye serve 10 days in jail as so-
called “shock” time. The second offer was to reduce the
charge to a misdemeanor and, if Frye pleaded guilty to it,
to recommend a 90-day sentence. The misdemeanor
charge of driving with a revoked license carries a maxi-
mum term of imprisonment of one year. 311 S. W. 3d 350,
360 (Mo. App. 2010). The letter stated both offers would
expire on December 28. Frye’s attorney did not advise
Frye that the offers had been made. The offers expired.
Id., at 356.
  Frye’s preliminary hearing was scheduled for January 4,
2008. On December 30, 2007, less than a week before
the hearing, Frye was again arrested for driving with a re-
voked license. App. 47–48, 311 S. W. 3d, at 352–353. At
the January 4 hearing, Frye waived his right to a prelimi-
nary hearing on the charge arising from the August 2007
arrest. He pleaded not guilty at a subsequent arraign-
ment but then changed his plea to guilty. There was no
underlying plea agreement. App. 5, 13, 16. The state trial
court accepted Frye’s guilty plea. Id., at 21. The prosecu-
tor recommended a 3-year sentence, made no recommen-
dation regarding probation, and requested 10 days shock
time in jail. Id., at 22. The trial judge sentenced Frye to
three years in prison. Id., at 21, 23.
                  Cite as: 566 U. S. ____ (2012)             3

                      Opinion of the Court

   Frye filed for postconviction relief in state court. Id., at
8, 25–29. He alleged his counsel’s failure to inform him of
the prosecution’s plea offer denied him the effective assis-
tance of counsel. At an evidentiary hearing, Frye testified
he would have entered a guilty plea to the misdemeanor
had he known about the offer. Id., at 34.
   A state court denied the postconviction motion, id., at
52–57, but the Missouri Court of Appeals reversed, 311
S. W. 3d 350. It determined that Frye met both of the
requirements for showing a Sixth Amendment violation
under Strickland. First, the court determined Frye’s
counsel’s performance was deficient because the “record is
void of any evidence of any effort by trial counsel to com-
municate the Offer to Frye during the Offer window.” 311
S. W. 3d, at 355, 356 (emphasis deleted). The court next
concluded Frye had shown his counsel’s deficient perfor-
mance caused him prejudice because “Frye pled guilty to
a felony instead of a misdemeanor and was subject to a
maximum sentence of four years instead of one year.” Id.,
at 360.
   To implement a remedy for the violation, the court
deemed Frye’s guilty plea withdrawn and remanded to
allow Frye either to insist on a trial or to plead guilty
to any offense the prosecutor deemed it appropriate to
charge. This Court granted certiorari. 562 U. S. ___
(2011).
                               II

                               A

  It is well settled that the right to the effective assistance
of counsel applies to certain steps before trial. The “Sixth
Amendment guarantees a defendant the right to have
counsel present at all ‘critical’ stages of the criminal pro-
ceedings.” Montejo v. Louisiana, 556 U. S. 778, 786 (2009)
(quoting United States v. Wade, 388 U. S. 218, 227–228
(1967)). Critical stages include arraignments, postindict-
4                    MISSOURI v. FRYE

                     Opinion of the Court

ment interrogations, postindictment lineups, and the
entry of a guilty plea. See Hamilton v. Alabama, 368 U. S.
52 (1961) (arraignment); Massiah v. United States, 377
U. S. 201 (1964) (postindictment interrogation); Wade,
supra (postindictment lineup); Argersinger v. Hamlin, 407
U. S. 25 (1972) (guilty plea).
  With respect to the right to effective counsel in plea
negotiations, a proper beginning point is to discuss two
cases from this Court considering the role of counsel in
advising a client about a plea offer and an ensuing guilty
plea: Hill v. Lockhart, 474 U. S. 52 (1985); and Padilla v.
Kentucky, 559 U. S. ___(2010).
  Hill established that claims of ineffective assistance of
counsel in the plea bargain context are governed by the
two-part test set forth in Strickland. See Hill, supra, at
57. As noted above, in Frye’s case, the Missouri Court of
Appeals, applying the two part test of Strickland, deter-
mined first that defense counsel had been ineffective and
second that there was resulting prejudice.
  In Hill, the decision turned on the second part of the
Strickland test. There, a defendant who had entered a
guilty plea claimed his counsel had misinformed him of
the amount of time he would have to serve before he be-
came eligible for parole. But the defendant had not al-
leged that, even if adequate advice and assistance had
been given, he would have elected to plead not guilty and
proceed to trial. Thus, the Court found that no prejudice
from the inadequate advice had been shown or alleged.
Hill, supra, at 60.
  In Padilla, the Court again discussed the duties of
counsel in advising a client with respect to a plea offer
that leads to a guilty plea. Padilla held that a guilty plea,
based on a plea offer, should be set aside because counsel
misinformed the defendant of the immigration conse-
quences of the conviction. The Court made clear that “the
negotiation of a plea bargain is a critical phase of litiga-
                 Cite as: 566 U. S. ____ (2012)            5

                     Opinion of the Court

tion for purposes of the Sixth Amendment right to effec-
tive assistance of counsel.” 559 U. S., at ___ (slip op., at
16). It also rejected the argument made by petitioner in
this case that a knowing and voluntary plea supersedes
errors by defense counsel. Cf. Brief for Respondent in
Padilla v. Kentucky, O. T. 2009, No. 08–651, p. 27 (arguing
Sixth Amendment’s assurance of effective assistance “does
not extend to collateral aspects of the prosecution” because
“knowledge of the consequences that are collateral to the
guilty plea is not a prerequisite to the entry of a knowing
and intelligent plea”).
   In the case now before the Court the State, as petitioner,
points out that the legal question presented is different
from that in Hill and Padilla. In those cases the claim
was that the prisoner’s plea of guilty was invalid because
counsel had provided incorrect advice pertinent to the
plea. In the instant case, by contrast, the guilty plea that
was accepted, and the plea proceedings concerning it in
court, were all based on accurate advice and information
from counsel. The challenge is not to the advice pertain-
ing to the plea that was accepted but rather to the course
of legal representation that preceded it with respect to
other potential pleas and plea offers.
   To give further support to its contention that the instant
case is in a category different from what the Court consid-
ered in Hill and Padilla, the State urges that there is no
right to a plea offer or a plea bargain in any event. See
Weatherford v. Bursey, 429 U. S. 545, 561 (1977). It claims
Frye therefore was not deprived of any legal benefit to
which he was entitled. Under this view, any wrongful or
mistaken action of counsel with respect to earlier plea
offers is beside the point.
   The State is correct to point out that Hill and Padilla
concerned whether there was ineffective assistance lead-
ing to acceptance of a plea offer, a process involving a
formal court appearance with the defendant and all coun-
6                     MISSOURI v. FRYE

                      Opinion of the Court

sel present. Before a guilty plea is entered the defendant’s
understanding of the plea and its consequences can be
established on the record. This affords the State substan-
tial protection against later claims that the plea was the
result of inadequate advice. At the plea entry proceedings
the trial court and all counsel have the opportunity to
establish on the record that the defendant understands
the process that led to any offer, the advantages and
disadvantages of accepting it, and the sentencing conse-
quences or possibilities that will ensue once a conviction is
entered based upon the plea. See, e.g., Fed. Rule Crim.
Proc. 11; Mo. Sup. Ct. Rule 24.02 (2004). Hill and Padilla
both illustrate that, nevertheless, there may be instances
when claims of ineffective assistance can arise after the
conviction is entered. Still, the State, and the trial court
itself, have had a substantial opportunity to guard against
this contingency by establishing at the plea entry proceed-
ing that the defendant has been given proper advice or, if
the advice received appears to have been inadequate, to
remedy that deficiency before the plea is accepted and the
conviction entered.
   When a plea offer has lapsed or been rejected, however,
no formal court proceedings are involved. This under-
scores that the plea-bargaining process is often in flux,
with no clear standards or timelines and with no judicial
supervision of the discussions between prosecution and
defense. Indeed, discussions between client and defense
counsel are privileged. So the prosecution has little or no
notice if something may be amiss and perhaps no capacity
to intervene in any event. And, as noted, the State insists
there is no right to receive a plea offer. For all these
reasons, the State contends, it is unfair to subject it to the
consequences of defense counsel’s inadequacies, especially
when the opportunities for a full and fair trial, or, as here,
for a later guilty plea albeit on less favorable terms, are
preserved.
                   Cite as: 566 U. S. ____ (2012)              7

                       Opinion of the Court

   The State’s contentions are neither illogical nor without
some persuasive force, yet they do not suffice to overcome
a simple reality. Ninety-seven percent of federal con-
victions and ninety-four percent of state convictions are
the result of guilty pleas. See Dept. of Justice, Bureau
of Justice Statistics, Sourcebook of Criminal Justice Sta-
tistics Online, Table 5.22.2009, http://www.albany.edu/
sourcebook/pdf/t5222009.pdf (all Internet materials as
visited Mar. 1, 2012, and available in Clerk of Court’s case
file); Dept. of Justice, Bureau of Justice Statistics, S.
Rosenmerkel, M. Durose, & D. Farole, Felony Sentences in
State Courts, 2006-Statistical Tables, p. 1 (NCJ226846,
rev. Nov. 2010), http://bjs.ojp.usdoj.gov/content/pub/pdf/
fssc06st.pdf; Padilla, supra, at ___ (slip op., at 15) (recog-
nizing pleas account for nearly 95% of all criminal convic-
tions). The reality is that plea bargains have become so
central to the administration of the criminal justice sys-
tem that defense counsel have responsibilities in the plea
bargain process, responsibilities that must be met to
render the adequate assistance of counsel that the Sixth
Amendment requires in the criminal process at critical
stages. Because ours “is for the most part a system of
pleas, not a system of trials,” Lafler, post, at 11, it is insuf-
ficient simply to point to the guarantee of a fair trial as a
backstop that inoculates any errors in the pretrial process.
“To a large extent . . . horse trading [between prosecutor
and defense counsel] determines who goes to jail and for
how long. That is what plea bargaining is. It is not some
adjunct to the criminal justice system; it is the criminal
justice system.” Scott & Stuntz, Plea Bargaining as Con-
tract, 101 Yale L. J. 1909, 1912 (1992). See also Barkow,
Separation of Powers and the Criminal Law, 58 Stan. L.
Rev. 989, 1034 (2006) (“[Defendants] who do take their
case to trial and lose receive longer sentences than even
Congress or the prosecutor might think appropriate, be-
cause the longer sentences exist on the books largely for
8                    MISSOURI v. FRYE

                     Opinion of the Court

bargaining purposes. This often results in individuals
who accept a plea bargain receiving shorter sentences
than other individuals who are less morally culpable but
take a chance and go to trial” (footnote omitted)). In to-
day’s criminal justice system, therefore, the negotiation of
a plea bargain, rather than the unfolding of a trial, is
almost always the critical point for a defendant.
  To note the prevalence of plea bargaining is not to criti-
cize it. The potential to conserve valuable prosecutorial
resources and for defendants to admit their crimes and
receive more favorable terms at sentencing means that a
plea agreement can benefit both parties. In order that
these benefits can be realized, however, criminal defend-
ants require effective counsel during plea negotiations.
“Anything less . . . might deny a defendant ‘effective repre-
sentation by counsel at the only stage when legal aid and
advice would help him.’ ” Massiah, 377 U. S., at 204 (quot-
ing Spano v. New York, 360 U. S. 315, 326 (1959) (Doug-
las, J., concurring)).
                              B
   The inquiry then becomes how to define the duty and
responsibilities of defense counsel in the plea bargain
process. This is a difficult question. “The art of negotia-
tion is at least as nuanced as the art of trial advocacy and
it presents questions farther removed from immediate
judicial supervision.” Premo v. Moore, 562 U. S. ___, ___
(2011) (slip op., at 8–9). Bargaining is, by its nature,
defined to a substantial degree by personal style. The
alternative courses and tactics in negotiation are so indi-
vidual that it may be neither prudent nor practicable to
try to elaborate or define detailed standards for the proper
discharge of defense counsel’s participation in the process.
Cf. ibid.
   This case presents neither the necessity nor the occasion
to define the duties of defense counsel in those respects,
                 Cite as: 566 U. S. ____ (2012)           9

                     Opinion of the Court

however. Here the question is whether defense counsel
has the duty to communicate the terms of a formal offer to
accept a plea on terms and conditions that may result in a
lesser sentence, a conviction on lesser charges, or both.
  This Court now holds that, as a general rule, defense
counsel has the duty to communicate formal offers from
the prosecution to accept a plea on terms and conditions
that may be favorable to the accused. Any exceptions to
that rule need not be explored here, for the offer was a
formal one with a fixed expiration date. When defense
counsel allowed the offer to expire without advising the
defendant or allowing him to consider it, defense counsel
did not render the effective assistance the Constitution
requires.
  Though the standard for counsel’s performance is not
determined solely by reference to codified standards of
professional practice, these standards can be important
guides. The American Bar Association recommends de-
fense counsel “promptly communicate and explain to the
defendant all plea offers made by the prosecuting attor-
ney,” ABA Standards for Criminal Justice, Pleas of Guilty
14–3.2(a) (3d ed. 1999), and this standard has been adopt-
ed by numerous state and federal courts over the last 30
years. See, e.g., Davie v. State, 381 S. C. 601, 608–609,
675 S. E. 2d 416, 420 (2009); Cottle v. State, 733 So. 2d
963, 965–966 (Fla. 1999); Becton v. Hun, 205 W. Va. 139,
144, 516 S. E. 2d 762, 767 (1999); Harris v. State, 875
S. W. 2d 662, 665 (Tenn. 1994); Lloyd v. State, 258 Ga.
645, 648, 373 S. E. 2d 1, 3 (1988); United States v. Rodri-
guez Rodriguez, 929 F. 2d 747, 752 (CA1 1991) (per curi-
am); Pham v. United States, 317 F. 3d 178, 182 (CA2
2003); United States ex rel. Caruso v. Zelinsky, 689 F. 2d
435, 438 (CA3 1982); Griffin v. United States, 330 F. 3d
733, 737 (CA6 2003); Johnson v. Duckworth, 793 F. 2d
898, 902 (CA7 1986); United States v. Blaylock, 20 F. 3d
1458, 1466 (CA9 1994); cf. Diaz v. United States, 930 F. 2d
10                   MISSOURI v. FRYE

                     Opinion of the Court

832, 834 (CA11 1991). The standard for prompt communi-
cation and consultation is also set out in state bar profes-
sional standards for attorneys. See, e.g., Fla. Rule Regu-
lating Bar 4–1.4 (2008); Ill. Rule Prof. Conduct 1.4 (2011);
Kan. Rule Prof. Conduct 1.4 (2010); Ky. Sup. Ct. Rule
3.130, Rule Prof. Conduct 1.4 (2011); Mass. Rule Prof.
Conduct 1.4 (2011–2012); Mich. Rule Prof. Conduct 1.4
(2011).
   The prosecution and the trial courts may adopt some
measures to help ensure against late, frivolous, or fabri-
cated claims after a later, less advantageous plea offer has
been accepted or after a trial leading to conviction with
resulting harsh consequences. First, the fact of a formal
offer means that its terms and its processing can be docu-
mented so that what took place in the negotiation process
becomes more clear if some later inquiry turns on the
conduct of earlier pretrial negotiations. Second, States
may elect to follow rules that all offers must be in writing,
again to ensure against later misunderstandings or fabri-
cated charges. See N. J. Ct. Rule 3:9–1(b) (2012) (“Any
plea offer to be made by the prosecutor shall be in writing
and forwarded to the defendant’s attorney”). Third, formal
offers can be made part of the record at any subsequent
plea proceeding or before a trial on the merits, all to en-
sure that a defendant has been fully advised before those
further proceedings commence. At least one State often
follows a similar procedure before trial. See Brief for
National Association of Criminal Defense Lawyers et al.
as Amici Curiae 20 (discussing hearings in Arizona con-
ducted pursuant to State v. Donald, 198 Ariz. 406, 10 P. 3d
1193 (App. 2000)); see also N. J. Ct. Rules 3:9–1(b), (c)
(requiring the prosecutor and defense counsel to discuss
the case prior to the arraignment/status conference includ-
ing any plea offers and to report on these discussions in
open court with the defendant present); In re Alvernaz, 2
Cal. 4th 924, 938, n. 7, 830 P. 2d 747, 756, n. 7 (1992)
                 Cite as: 566 U. S. ____ (2012)           11

                     Opinion of the Court

(encouraging parties to “memorialize in some fashion prior
to trial (1) the fact that a plea bargain offer was made, and
(2) that the defendant was advised of the offer [and] its
precise terms, . . . and (3) the defendant’s response to the
plea bargain offer”); Brief for Center on the Administra-
tion of Criminal Law, New York University School of Law
as Amicus Curiae 25–27.
   Here defense counsel did not communicate the formal
offers to the defendant. As a result of that deficient per-
formance, the offers lapsed. Under Strickland, the ques-
tion then becomes what, if any, prejudice resulted from
the breach of duty.
                              C
  To show prejudice from ineffective assistance of counsel
where a plea offer has lapsed or been rejected because of
counsel’s deficient performance, defendants must demon-
strate a reasonable probability they would have accepted
the earlier plea offer had they been afforded effective
assistance of counsel. Defendants must also demonstrate
a reasonable probability the plea would have been entered
without the prosecution canceling it or the trial court
refusing to accept it, if they had the authority to exercise
that discretion under state law. To establish prejudice in
this instance, it is necessary to show a reasonable proba-
bility that the end result of the criminal process would
have been more favorable by reason of a plea to a lesser
charge or a sentence of less prison time. Cf. Glover v.
United States, 531 U. S. 198, 203 (2001) (“[A]ny amount of
[additional] jail time has Sixth Amendment significance”).
  This application of Strickland to the instances of an
uncommunicated, lapsed plea does nothing to alter the
standard laid out in Hill. In cases where a defendant
complains that ineffective assistance led him to accept a
plea offer as opposed to proceeding to trial, the defendant
will have to show “a reasonable probability that, but for
12                   MISSOURI v. FRYE

                     Opinion of the Court

counsel’s errors, he would not have pleaded guilty and
would have insisted on going to trial.” Hill, 474 U. S., at
59. Hill was correctly decided and applies in the context
in which it arose. Hill does not, however, provide the sole
means for demonstrating prejudice arising from the defi-
cient performance of counsel during plea negotiations.
Unlike the defendant in Hill, Frye argues that with effec-
tive assistance he would have accepted an earlier plea
offer (limiting his sentence to one year in prison) as op-
posed to entering an open plea (exposing him to a maxi-
mum sentence of four years’ imprisonment). In a case,
such as this, where a defendant pleads guilty to less fa-
vorable terms and claims that ineffective assistance of
counsel caused him to miss out on a more favorable earlier
plea offer, Strickland’s inquiry into whether “the result of
the proceeding would have been different,” 466 U. S., at
694, requires looking not at whether the defendant would
have proceeded to trial absent ineffective assistance but
whether he would have accepted the offer to plead pursu-
ant to the terms earlier proposed.
   In order to complete a showing of Strickland prejudice,
defendants who have shown a reasonable probability they
would have accepted the earlier plea offer must also show
that, if the prosecution had the discretion to cancel it or
if the trial court had the discretion to refuse to accept it,
there is a reasonable probability neither the prosecution
nor the trial court would have prevented the offer from
being accepted or implemented. This further showing is of
particular importance because a defendant has no right to
be offered a plea, see Weatherford, 429 U. S., at 561, nor a
federal right that the judge accept it, Santobello v. New
York, 404 U. S. 257, 262 (1971). In at least some States,
including Missouri, it appears the prosecution has some
discretion to cancel a plea agreement to which the defend-
ant has agreed, see, e.g., 311 S. W. 3d, at 359 (case below);
Ariz. Rule Crim. Proc. 17.4(b) (Supp. 2011). The Federal
                 Cite as: 566 U. S. ____ (2012)          13

                     Opinion of the Court

Rules, some state rules including in Missouri, and this
Court’s precedents give trial courts some leeway to accept
or reject plea agreements, see Fed. Rule Crim. Proc.
11(c)(3); see Mo. Sup. Ct. Rule 24.02(d)(4); Boykin v. Ala-
bama, 395 U. S. 238, 243–244 (1969). It can be assumed
that in most jurisdictions prosecutors and judges are
familiar with the boundaries of acceptable plea bargains
and sentences. So in most instances it should not be
difficult to make an objective assessment as to whether or
not a particular fact or intervening circumstance would
suffice, in the normal course, to cause prosecutorial with-
drawal or judicial nonapproval of a plea bargain. The
determination that there is or is not a reasonable probabil-
ity that the outcome of the proceeding would have been
different absent counsel’s errors can be conducted within
that framework.
                             III
   These standards must be applied to the instant case. As
regards the deficient performance prong of Strickland, the
Court of Appeals found the “record is void of any evidence
of any effort by trial counsel to communicate the [formal]
Offer to Frye during the Offer window, let alone any evi-
dence that Frye’s conduct interfered with trial counsel’s
ability to do so.” 311 S. W. 3d, at 356. On this record, it
is evident that Frye’s attorney did not make a meaningful
attempt to inform the defendant of a written plea offer
before the offer expired. See supra, at 2. The Missouri
Court of Appeals was correct that “counsel’s representa-
tion fell below an objective standard of reasonableness.”
Strickland, supra, at 688.
   The Court of Appeals erred, however, in articulating the
precise standard for prejudice in this context. As noted, a
defendant in Frye’s position must show not only a reason-
able probability that he would have accepted the lapsed
plea but also a reasonable probability that the prosecution
14                   MISSOURI v. FRYE

                     Opinion of the Court

would have adhered to the agreement and that it would
have been accepted by the trial court. Frye can show he
would have accepted the offer, but there is strong reason
to doubt the prosecution and the trial court would have
permitted the plea bargain to become final.
  There appears to be a reasonable probability Frye would
have accepted the prosecutor’s original offer of a plea
bargain if the offer had been communicated to him, be-
cause he pleaded guilty to a more serious charge, with no
promise of a sentencing recommendation from the prose-
cutor. It may be that in some cases defendants must show
more than just a guilty plea to a charge or sentence harsh-
er than the original offer. For example, revelations be-
tween plea offers about the strength of the prosecution’s
case may make a late decision to plead guilty insufficient
to demonstrate, without further evidence, that the defend-
ant would have pleaded guilty to an earlier, more gener-
ous plea offer if his counsel had reported it to him. Here,
however, that is not the case. The Court of Appeals did
not err in finding Frye’s acceptance of the less favorable
plea offer indicated that he would have accepted the earli-
er (and more favorable) offer had he been apprised of it;
and there is no need to address here the showings that
might be required in other cases.
  The Court of Appeals failed, however, to require Frye to
show that the first plea offer, if accepted by Frye, would
have been adhered to by the prosecution and accepted by
the trial court. Whether the prosecution and trial court
are required to do so is a matter of state law, and it is not
the place of this Court to settle those matters. The Court
has established the minimum requirements of the Sixth
Amendment as interpreted in Strickland, and States have
the discretion to add procedural protections under state
law if they choose. A State may choose to preclude the
prosecution from withdrawing a plea offer once it has been
accepted or perhaps to preclude a trial court from rejecting
                  Cite as: 566 U. S. ____ (2012)           15

                      Opinion of the Court

a plea bargain. In Missouri, it appears “a plea offer once
accepted by the defendant can be withdrawn without re-
course” by the prosecution. 311 S. W. 3d, at 359. The ex-
tent of the trial court’s discretion in Missouri to reject a
plea agreement appears to be in some doubt. Compare id.,
at 360, with Mo. Sup. Ct. Rule 24.02(d)(4).
   We remand for the Missouri Court of Appeals to consid-
er these state-law questions, because they bear on the
federal question of Strickland prejudice. If, as the Mis-
souri court stated here, the prosecutor could have canceled
the plea agreement, and if Frye fails to show a reasonable
probability the prosecutor would have adhered to the
agreement, there is no Strickland prejudice. Likewise, if
the trial court could have refused to accept the plea
agreement, and if Frye fails to show a reasonable probabil-
ity the trial court would have accepted the plea, there is no
Strickland prejudice. In this case, given Frye’s new of-
fense for driving without a license on December 30, 2007,
there is reason to doubt that the prosecution would have
adhered to the agreement or that the trial court would
have accepted it at the January 4, 2008, hearing, unless
they were required by state law to do so.
   It is appropriate to allow the Missouri Court of Appeals
to address this question in the first instance. The judg-
ment of the Missouri Court of Appeals is vacated, and the
case is remanded for further proceedings not inconsistent
with this opinion.
                                             It is so ordered.
                  Cite as: 566 U. S. ____ (2012)            1

                      SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 10–444
                          _________________


      MISSOURI, PETITIONER v. GALIN E. FRYE
   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

              MISSOURI, WESTERN DISTRICT

                        [March 21, 2012]

   JUSTICE SCALIA, with whom THE CHIEF JUSTICE,
JUSTICE THOMAS, and JUSTICE ALITO join, dissenting.
   This is a companion case to Lafler v. Cooper, post, p. ___.
The principal difference between the cases is that the
fairness of the defendant’s conviction in Lafler was estab-
lished by a full trial and jury verdict, whereas Frye’s
conviction here was established by his own admission of
guilt, received by the court after the usual colloquy that
assured it was voluntary and truthful. In Lafler all that
could be said (and as I discuss there it was quite enough)
is that the fairness of the conviction was clear, though a
unanimous jury finding beyond a reasonable doubt can
sometimes be wrong. Here it can be said not only that the
process was fair, but that the defendant acknowledged the
correctness of his conviction. Thus, as far as the reasons
for my dissent are concerned, this is an a fortiori case. I
will not repeat here the constitutional points that I discuss
at length in Lafler, but I will briefly apply those points to
the facts here and comment upon a few statements in the
Court’s analysis.
                       *     *     *
  Galin Frye’s attorney failed to inform him about a plea
offer, and Frye ultimately pleaded guilty without the
benefit of a deal. Counsel’s mistake did not deprive Frye
of any substantive or procedural right; only of the oppor-
2                    MISSOURI v. FRYE

                     SCALIA, J., dissenting

tunity to accept a plea bargain to which he had no enti-
tlement in the first place. So little entitlement that, had
he known of and accepted the bargain, the prosecution
would have been able to withdraw it right up to the point
that his guilty plea pursuant to the bargain was accepted.
See 311 S. W. 3d 350, 359, and n. 4 (Mo. App. 2010).
   The Court acknowledges, moreover, that Frye’s convic-
tion was untainted by attorney error: “[T]he guilty plea
that was accepted, and the plea proceedings concerning it
in court, were all based on accurate advice and infor-
mation from counsel.” Ante, at 5. Given the “ultimate
focus” of our ineffective-assistance cases on “the funda-
mental fairness of the proceeding whose result is being
challenged,” Strickland v. Washington, 466 U. S. 668, 696
(1984), that should be the end of the matter. Instead,
here, as in Lafler, the Court mechanically applies an
outcome-based test for prejudice, and mistakes the possi-
bility of a different result for constitutional injustice. As
I explain in Lafler, post, p. ___ (dissenting opinion), that
approach is contrary to our precedents on the right to
effective counsel, and for good reason.
   The Court announces its holding that “as a general rule,
defense counsel has the duty to communicate formal offers
from the prosecution” as though that resolves a disputed
point; in reality, however, neither the State nor the Solici-
tor General argued that counsel’s performance here was
adequate. Ante, at 9. The only issue was whether the in-
adequacy deprived Frye of his constitutional right to a
fair trial. In other cases, however, it will not be so clear
that counsel’s plea-bargaining skills, which must now
meet a constitutional minimum, are adequate. “[H]ow to
define the duty and responsibilities of defense counsel in
the plea bargain process,” the Court acknowledges, “is a
difficult question,” since “[b]argaining is, by its nature,
defined to a substantial degree by personal style.” Ante, at
8. Indeed. What if an attorney’s “personal style” is to
                  Cite as: 566 U. S. ____ (2012)            3

                      SCALIA, J., dissenting

establish a reputation as a hard bargainer by, for example,
advising clients to proceed to trial rather than accept
anything but the most favorable plea offers? It seems
inconceivable that a lawyer could compromise his client’s
constitutional rights so that he can secure better deals for
other clients in the future; does a hard-bargaining “per-
sonal style” now violate the Sixth Amendment? The Court
ignores such difficulties, however, since “[t]his case pre-
sents neither the necessity nor the occasion to define the
duties of defense counsel in those respects.” Ante, at 8.
Perhaps not. But it does present the necessity of confront-
ing the serious difficulties that will be created by constitu-
tionalization of the plea-bargaining process. It will not do
simply to announce that they will be solved in the sweet
by-and-by.
   While the inadequacy of counsel’s performance in this
case is clear enough, whether it was prejudicial (in the
sense that the Court’s new version of Strickland requires)
is not. The Court’s description of how that question is
to be answered on remand is alone enough to show how
unwise it is to constitutionalize the plea-bargaining pro-
cess. Prejudice is to be determined, the Court tells us, by
a process of retrospective crystal-ball gazing posing as
legal analysis. First of all, of course, we must estimate
whether the defendant would have accepted the earlier
plea bargain. Here that seems an easy question, but as
the Court acknowledges, ante, at 14, it will not always be.
Next, since Missouri, like other States, permits accepted
plea offers to be withdrawn by the prosecution (a reality
which alone should suffice, one would think, to demon-
strate that Frye had no entitlement to the plea bargain),
we must estimate whether the prosecution would have
withdrawn the plea offer. And finally, we must estimate
whether the trial court would have approved the plea
agreement. These last two estimations may seem easy in
the present case, since Frye committed a new infraction
4                    MISSOURI v. FRYE

                     SCALIA, J., dissenting

before the hearing at which the agreement would have
been presented; but they assuredly will not be easy in the
mine run of cases.
  The Court says “[i]t can be assumed that in most juris-
dictions prosecutors and judges are familiar with the
boundaries of acceptable plea bargains and sentences.”
Ante, at 13. Assuredly it can, just as it can be assumed
that the sun rises in the west; but I know of no basis for
the assumption. Virtually no cases deal with the stand-
ards for a prosecutor’s withdrawal from a plea agreement
beyond stating the general rule that a prosecutor may
withdraw any time prior to, but not after, the entry of a
guilty plea or other action constituting detrimental reli-
ance on the defendant’s part. See, e.g., United States v.
Kuchinski, 469 F. 3d 853, 857–858 (CA9 2006). And cases
addressing trial courts’ authority to accept or reject plea
agreements almost universally observe that a trial court
enjoys broad discretion in this regard. See, e.g., Missouri
v. Banks, 135 S. W. 3d 497, 500 (Mo. App. 2004) (trial
court abuses its discretion in rejecting a plea only if the
decision “is so arbitrary and unreasonable that it shocks
the sense of justice and indicates a lack of careful con-
sideration” (internal quotation marks omitted)). Of course
after today’s opinions there will be cases galore, so the
Court’s assumption would better be cast as an optimistic
prediction of the certainty that will emerge, many years
hence, from our newly created constitutional field of plea-
bargaining law. Whatever the “boundaries” ultimately
devised (if that were possible), a vast amount of discretion
will still remain, and it is extraordinary to make a defend-
ant’s constitutional rights depend upon a series of ret-
rospective mind-readings as to how that discretion, in
prosecutors and trial judges, would have been exercised.
  The plea-bargaining process is a subject worthy of regu-
lation, since it is the means by which most criminal con-
victions are obtained. It happens not to be, however, a
                  Cite as: 566 U. S. ____ (2012)            5

                      SCALIA, J., dissenting

subject covered by the Sixth Amendment, which is con-
cerned not with the fairness of bargaining but with the
fairness of conviction. “The Constitution . . . is not an all-
purpose tool for judicial construction of a perfect world;
and when we ignore its text in order to make it that, we
often find ourselves swinging a sledge where a tack ham-
mer is needed.” Padilla v. Kentucky, 559 U. S. ___, ___
(2010) (SCALIA, J., dissenting) (slip op., at 1). In this case
and its companion, the Court’s sledge may require the
reversal of perfectly valid, eminently just, convictions. A
legislature could solve the problems presented by these
cases in a much more precise and efficient manner. It
might begin, for example, by penalizing the attorneys
who made such grievous errors. That type of sub-
constitutional remedy is not available to the Court, which
is limited to penalizing (almost) everyone else by reversing
valid convictions or sentences. Because that result is
inconsistent with the Sixth Amendment and decades of
our precedent, I respectfully dissent.